                                           Case 5:18-cv-05558-BLF Document 52 Filed 12/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-05558 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     RON DAVIS, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            The Court has dismissed all claims against Defendant and granted his motion for
                                  19   summary judgment. Judgment is entered in favor of Defendant.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _December 2, 2020_________                ________________________
                                                                                        BETH LABSON FREEMAN
                                  22
                                                                                        United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\05558Saddozai_judgment
                                  26

                                  27

                                  28
